Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed May 30, 2022.

3.	Claims 77, 82, 89, and 92 have been amended.

4.	Claims 77-99 have been examined and are pending with this action.


EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for this examiner’s amendment was given via an email exchanged with Bentley Olive (Reg. No. 44,985 on June 23, 2022.

7.	The application has been amended as follows:
89.  (Currently Canceled).
90.  (Currently Canceled).
91.  (Currently Canceled).
99.  (Currently Canceled).


Allowable Subject Matter
8.	Claims 77-88 and 92-98 are allowable over prior art of record in light of the arguments presented in the Amendment filed May 30, 2022 and the Examiner’s Amendment above.

9.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “providing, for each user of the second computing devices, a respective credit level associated with the predetermined geographic location; determining, for each of the second computing devices, an amount of usage of the respective second computing device within the predetermined geographic location based on the location information acquired by the respective second computing device and based on the time that the respective second computing device is positioned within the predetermined geographic location; determining to increase, decrease, or maintain the respective credit level of a user of each of the second computing devices based on the amount of usage of the respective computing device; receiving a request from a third computing device for response from candidate responders, wherein the request is associated with the predetermined geographic location; and managing pathways, via one or more communications networks, between the plurality of the second computing devices and the third computing device for communication exchange regarding the request based on the request's association with the predetermined geographic location and the increased, decreased, or maintained credit level” as recited in independent claims 77 and 92.
Although Jones et al. (US 2009/0276419) discloses assigning a score in association with some level of expertise of the candidate responders and that candidate responders are also associated with a particular geographic area, Jones fails to explicitly teach a “respective credit level associated with the predetermined geographic location”.  Furthermore, although Jones teaches determining an amount of usage of resources, Jones fails to teach “an amount of usage of the respective second computing device within the predetermined geographic location based on the location information acquired by the respective second computing device and based on the time that the respective second computing device is positioned within the predetermined geographic location”.  Jones also fails to explicitly teach increasing, decreasing, or maintaining “the respective credit level of a user of each of the second computing devices based on the amount of usage of the respective computing device”.  Lastly, Jones fails to teach managing pathways, via one or more communications networks, between the plurality of the second computing devices and the third computing device for communication exchange regarding the request based on the request's association with the predetermined geographic location and the increased, decreased, or maintained credit level as recited.
For at least these reasons above, claims 77-88 and 92-98 are allowable.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443